18 N.Y.3d 853 (2011)
962 N.E.2d 266
938 N.Y.S.2d 843
2011 NY Slip Op 93087
PAUL ELDRIDGE, Respondent,
v.
CARMEL CENTRAL SCHOOL DISTRICT BOARD OF EDUCATION et al., Appellants.
Motion No: 2011-1180
Court of Appeals of New York.
Submitted November 7, 2011.
Decided December 20, 2011.
Motion for leave to appeal, insofar as made by the Carmel Central School District Board of Education, dismissed upon the ground that the Board is not a party aggrieved (see CPLR 5511); motion for leave to appeal otherwise dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.